Case: 4:20-cv-00767-SNLJ Doc. #: 74 Filed: 04/27/21 Page: 1 of 3 PageID #: 2042




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MONDAY RESTAURANTS LLC, on                     )
behalf of itself and all others similarly      )
situated,                                      )
                                               )
       Plaintiff,                              )
                                               )
V.                                             )          Case No. 4:20 CV 767 SNLJ
                                               )
INTREPID INS. CO.,                             )
                                               )
       Defendant.                              )


ANDREW DILL, DMD, AMY VARBLE,                  )
DMD, AND MICHAEL WONG, DMD,                    )
P .C., on behalf of itself and all others      )
similarly situated,                            )
                                               )
       Plaintiff,                              )
                                               )          Case No. 4:20 CV 1015 SNLJ
~                                              )
                                               )
TRI-STATE INS. CO. OF MINNESOTA,               )
                                               )
       Defendant.                              )

                            MEMORANDUM AND ORDER

       This matter is before the Court on review of the file.        The Eighth Circuit has

admonished district courts to "be attentive to a satisfaction of jurisdictional requirements

in all cases." Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). "In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments." Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,



                                              1
 Case: 4:20-cv-00767-SNLJ Doc. #: 74 Filed: 04/27/21 Page: 2 of 3 PageID #: 2043




1050 (8th Cir. 2006). "A plaintiff who seeks to invoke diversity jurisdiction of the federal

courts must plead citizenship distinctly and affirmatively." 15 James Wm. Moore, et al.,

Moore's Federal Practice§ 102.31 (3d ed. 2010).

       The complaints in these consolidated cases assert the Court has jurisdiction over the

actions pursuant to 28 U.S.C. § 1332(d)(2) because there is diversity between defendants

and at least one member of the class; there are more than one hundred members of the

class; and the amount in controversy in the class claims exceeds $5,000,000.

       Plaintiff Monday Restaurants, LLC, is a Limited Liability Company ("LLC"). The

Eighth Circuit has held that unincorporated entities such as LLCs are citizens of every state

of which any member is a citizen. See GMAC Commercial Credit, LLC v. Dillard Dep't

Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). Thus, for an LLC party, the Court must

examine the citizenship of each member of the LLC to determine whether diversity

jurisdiction exists. Plaintiff Monday alleges it is a Missouri limited liability company with

its principal place of business in Missouri. The information plaintiff alleges is insufficient

for the Court to examine th~ citizenship of each of its members.

       A corporation is a citizen of the states where it has its place of incorporation and its

principal place of business. See E3 Biofuels, LLC v. Bio thane, LLC, 781 F .3d 972, 97 5

(8th Cir. 2015); Sanders, 823 F.2d at 216. "Where the plaintiff fails to state the place of

incorporation or the principal place of business of a corporate party, the pleadings are

inadequate to establish diversity." Sanders, 823 F.2d at 216 (quotation marks omitted).

Both plaintiff Monday and plaintiff Dill name corporate party defendants, and plaintiff Dill




                                              2
Case: 4:20-cv-00767-SNLJ Doc. #: 74 Filed: 04/27/21 Page: 3 of 3 PageID #: 2044




itself alleges it is a professional corporation, but neither plaintiff properly and clearly

alleges both the place of incorporation and principal place of business of corporate parties.

       The Court must ensure it has subject matter jurisdiction over these matters before

addressing defendants' motions to dismiss. Accordingly, both plaintiffs must file amended

complaints in accordance with this memorandum, clearly alleging the citizenship of each

party. If plaintiffs do so and establish subject matter jurisdiction, each party can file

motions renewing t4eir respective motions to dismiss and briefing in support or their

briefing in opposition.

       Accordingly,

       IT IS HEREBY ORDERED that, by May 7, 2021, plaintiffs shall each file an

amended complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that if plaintiffs do not timely and fully comply with

this order, these matters will be dismissed for lack of subject matter jurisdiction.

       IT IS FURTHER ORDERED that all other proceedings in these cases are

STAYEO pending further order of this Court.

       Dated this   ;l 74_ day of /},~; ( , 2021.




                                          SENJOR UNITED STATES DISTRICT JUDGE




                                              3
